Citation Nr: 1526109	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for right ear hearing loss.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for left ear hearing loss.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for tonsillitis.  

5.  Whether new and material evidence has been received to reopen the claim of service connection for a left ankle disability.  

6.  Whether new and material evidence has been received to reopen the claim of service connection for seborrheic dermatitis.  

7.  Whether new and material evidence has been received to reopen the claim of service connection for systolic heart murmur.  

8.  Whether new and material evidence has been received to reopen the claim of service connection for sinus bradycardia with primary atrioventricular (AV) block per an electrocardiogram (EKG).  

9.  Entitlement to service connection for disability manifested by back pain, to include as secondary to service-connected bilateral knee and right ankle disabilities.  

10.  Entitlement to service connection for agranulocytosis, to include as due to chemical exposure.  

11.  Entitlement to service connection for lung cancer, to include as due to chemical exposure.  

12.  Entitlement to service connection for a liver lesion, to include as due to chemical exposure.  

13.  Entitlement to service connection for hypertension, to include as due to chemical exposure.  

14.  Entitlement to service connection for hyperlipidemia, to include as secondary to hypertension and also as due to chemical exposure.  

15.  Entitlement to service connection for reticuloendothelial and immunity disorder, to include as due to chemical exposure.  

16.  Entitlement to service connection for a disease/disorder of the blood forming organs, to include as due to chemical exposure.  

17.  Entitlement to service connection for epigastric pain, to include as due to chemical exposure.  

18.  Entitlement to service connection for allergic rhinitis, to include as due to chemical exposure.  

19.  Entitlement to service connection for idiopathic peripheral neuropathy, to include as due to chemical exposure.  

20.  Entitlement to service connection for epistaxis, to include as due to chemical exposure.  

21.  Entitlement to service connection for mediastinal lymphadenopathy (claimed as scattered mediastinal lymph nodes), to include as due to chemical exposure.  

22.  Entitlement to a compensable rating for a right ankle disability status post arthroscopic surgery.  

23.  Entitlement to a compensable rating for right knee tendonitis.  

24.  Entitlement to a compensable rating for left knee tendonitis.  

25.  Entitlement to an initial, compensable rating for post-operative scar of the right ankle.  

26.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

27.  Whether there was clear and unmistakable error in the rating decision of September 29, 1995, that denied the claim of service connection for right ear hearing loss.  

28.  Whether there was clear and unmistakable error in the rating decision of September 29, 1995, that denied the claim of service connection for left ear hearing loss.  

29.  Whether there was clear and unmistakable error in the rating decision of September 29, 1995, that denied the claim of service connection for tinnitus.  

30.  Whether there was clear and unmistakable error in the rating decision of September 29, 1995, that denied the claim of service connection for left ankle disability.  

31.  Whether there was clear and unmistakable error in the rating decision of September 29, 1995, that denied the claim of service connection for tonsillitis.  

32.  Whether there was clear and unmistakable error in the rating decision of September 29, 1995, that denied the claim of service connection for seborrheic dermatitis.  

33.  Whether there was clear and unmistakable error in the rating decision of September 29, 1995, that denied the claim of service connection for systolic heart murmur.  

34.  Whether there was clear and unmistakable error in the rating decision of September 29, 1995, that denied the claim of service connection for sinus bradycardia with primary AV block per EKG.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to May 1995.  He died in July 2011.  The appellant is the Veteran's surviving spouse.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appellant's application for accrued benefits (VA Form 21-534) was received by the RO in August 2011 (within one month of the Veteran's death).  Accrued benefits claims and requests for substitution shall be treated as one and the same.  See VA Fast Letter 10-30 (April 3, 2013); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(c)(2)).  Therefore, the appellant will be substituted for the Veteran for purposes of the current appeal before the Board.  She has not otherwise appointed a representative.  

Also, a liberal reading of the Veteran's January 2011 statement reflects his intent to allege clear and unmistakable error (CUE) in a September 29, 1995 rating decision and the denial of his claims of service connection as well as the assigned noncompensable evaluations for a service-connected right ankle disability and service-connected bilateral knee disabilities.  In the April 2013 rating decision, the RO did not consider the pending CUE claims.  Thereafter, in a September 2013 statement of the case (SOC), the RO did consider the Veteran's CUE claims but only with respect to the denials of service connection.  The appellant perfect an appeal to all issues considered in the SOC.  

As the RO has not considered the Veteran's raised claims of CUE in the rating decision of September 29, 1995 and the assignment of noncompensable ratings for a right ankle disability status post arthroscopic surgery and bilateral knee tendinitis, remain pending and are not currently in appellate status.  Therefore, the Board will refer the issues to the RO for consideration.  

The Board also notes that the appellant's written arguments submitted to the RO appear to include additional references to medical findings associated with the Veteran's post-service treatment.  If the appellant is attempting raise additional claims of service connection for the identified medical findings, as a substitute for the Veteran she is precluded from doing so.  See 79 Fed. Reg. 52,977, 52,983 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(f)(2)) (A substitute may not add an issue or expand a claim).  

Finally, the appellant's written arguments appear to reference the Veteran's post-service medical records from Wilford Hall Medical Center at Lackland Air Force Base (Texas), dated from November 2005 to March 2008, as service treatment records.  The Board emphasizes that there is a distinction between service treatment records (generated during the Veteran's active duty) and post-service treatment records (generated after the Veteran separated from active duty).  Notwithstanding that the Veteran received medical treatment at Wilford Hall Medical Center from November 2005 to March 2008, as noted above, he was separated from active duty in May 1995.  As such, Wilford Hall Medical Center treatment records dated from November 2005 to March 2008 are not considered service treatment records within the meaning VA generally ascribes to treatment records prepared during a veteran's period of military service.  

(The issues other than the petition to reopen the claim of service connection for a left ear hearing loss as well as whether there was clear and unmistakable error in the rating decision of September 29, 1995, denying the claims of service connection for right ear hearing loss, for left ear hearing loss, for tinnitus, for left ankle injury, for tonsillitis, for seborrheic dermatitis, for systolic heart murmur, and for sinus bradycardia with primary AV block per EKG, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).)


FINDINGS OF FACT

1.  In a September 29, 1995 rating decision, the RO denied service connection for right ear hearing loss, for left ear hearing loss, for tinnitus, for a left ankle injury, for tonsillitis, for seborrheic dermatitis, for systolic heart murmur, and for sinus bradycardia with primary AV block per an EKG.  

2.  The Veteran was notified of the September 29, 1995 rating decision and the denial of his claims; he did not appeal and the rating decision became final based on the evidence of record.  

3.  The RO's September 29, 1995 decision, which it denied the Veteran's claim of service connection for left ear hearing loss, failed to apply 38 C.F.R. § 3.306 and did not otherwise rebut the presumption of aggravation with medical evidence.  

4.  The petition to reopen a claim of service connection for left ear hearing loss is moot.  

5.  The RO's September 29, 1995 decision and the denial of the Veteran's claims for service connection for right ear hearing loss, for tinnitus, for a left ankle injury, for tonsillitis, for seborrheic dermatitis, for systolic heart murmur, and for sinus bradycardia with primary AV block per EKG represents a reasonable application of extant law to the facts that were then known; there was a tenable basis in the record for the RO's decision with respect to the claims, and the RO's determination constituted a reasonable exercise of rating judgment.  


CONCLUSIONS OF LAW

1.  The September 29, 1995 rating decision is final.  38 U.S.C.A. § 7105(b), (c) (2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014). 

2.  The September 29, 1995 rating decision was clearly and unmistakably erroneous in failing to grant service connection for left ear hearing loss.  38 U.S.C.A. §§ 1131, 5109A, 5107, 7105 (West 2014); 38 C.F.R. §§ 3.105(a) (2014).  

3.  The petition to reopen a claim of service connection for left ear hearing loss is rendered moot by the finding of clear and unmistakable evidence in the September 29, 1995 rating decision that failed to grant service connection for left ear hearing loss, leaving no question of law or fact to decide on this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §3.156 (2014). 

4.  The RO did not commit clear and unmistakable error in the September 29, 1995 rating decision when it denied service connection for right ear hearing loss, for tinnitus, for a left ankle injury, for tonsillitis, for seborrheic dermatitis, for systolic heart murmur, and for sinus bradycardia with primary AV block per an EKG.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105(a) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error 

With respect to claims based on CUE, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are not applicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  

A previous determination by the RO is final and binding as to conclusions based on the evidence of record at the time VA issues written notification of the decision and of the procedure for appellate review and will be accepted as correct in the absence of CUE.  38 C.F.R. §§ 3.104(a) and 3.105(a). 

The test to determine whether there was CUE error in a prior adjudication is whether the correct facts, as the facts were known at the time, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied.  The error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and the determination must be based on the record and the law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error of fact or of law, which when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision), the VA's failure to fulfill the duty to assist, and/or evaluation of evidence (a disagreement as to how the facts were weighed or evaluated).  See e.g., 38 C.F.R. § 20.1403(d) (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo, 6 Vet. App. at 44.  In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (holding that VA's breach of duty to assist caused incomplete record but not incorrect record). 

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  

By a rating decision entered on September 29, 1995, the Houston RO denied the Veteran's claims of service connection for right ear hearing loss, for left ear hearing loss, for tinnitus, for left ankle injury, for tonsillitis, for seborrheic dermatitis, for systolic heart murmur, and for sinus bradycardia with primary AV block per EKG.  A notice letter was sent to the Veteran in October 1995.  The letter notified the Veteran of the decision and the denial of the above noted claims for service connection as well as his right to appeal.  The Veteran did not initiate an appeal with the RO's denial and no additional evidence was received within one-year following notification of the denial warranting readjudication of the claims.  Consequently, the RO's September 29, 1995 rating decision became final.  See 38 C.F.R. §§ 19.25, 20.302(a) (1995).  

In January 2011 the Veteran, inter alia, sought to reopen the claims of service connection for right ear hearing loss, for left ear hearing loss, for tinnitus, for left ankle injury, for tonsillitis, for seborrheic dermatitis, for systolic heart murmur, and for sinus bradycardia with primary AV block per EKG.  In doing so, he also alleged CUE in the September 29, 1995 RO decision and the denial of the above noted claims.  

The allegations of CUE raised by the Veteran in January 2011, and in turn the appellant, are not issue specific but more general in nature.  Of note, it is alleged that the RO committed CUE in failing to consider and award service connection under 38 C.F.R. § 3.303(b) (Principles relating to service connection-Chronicity and continuity).  Also, that the RO failed to grant service connected based on 38 C.F.R. § 3.309 (Disease subject to presumptive service connection).  In this regard, it appears to be argued that service connection should have been awarded based on the evidence of record and the fact that the Veteran's application for benefits was filed within the first-post service year.  Also, it has been specifically alleged that service connection should have been awarded in the September 29, 1995 rating decision based on application of 38 C.F.R. § 3.117 (Compensation for certain disabilities due to undiagnosed illness).  In this regard, the Veteran's DD Form 214 reflects his receipt of the Southwest Asia Service Medal.  

The Board notes that under 38 C.F.R. § 3.303(b) (1995), in particular, for the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis to include the word "Chronic."  Also, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1995).  

Under 38 C.F.R. § 3.307 (1995), in particular, a chronic disease listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service under the circumstances outlined in § 3.307 even though there is no evidence of such disease during the period of service.  No condition other than one listed in 38 C.F.R. § 3.309(a) will be considered chronic.  Under 38 C.F.R. § 3.309 (1995), in particular, diseases such as arthritis, endocarditis, as well as other organic diseases of the nervous system will be granted service connection although not otherwise established as incurred in service if manifested to a compensable degree within the applicable time limits under 38 C.F.R. § 3.307.  (Parenthetically, the applicable time limit relative to the present case would be the first post-service year.)   

Under 38 C.F.R. § 3.317 (1995), in particular, compensation is payable for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs and symptoms, and by history, physical examination, and laboratory tests the chronic disability cannot be attributed to any known clinical diagnosis.  

Furthermore, the Board notes that under 38 C.F.R. § 3.385 (1995) (Disability due to impaired hearing), impaired hearing will be considered a disability when the auditory threshold in any of the frequencies (500-4000 Hertz) is 40 decibels or greater, or when the thresholds for at least three of the frequencies (500-4000 Hertz) are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

Also, under 38 C.F.R. § 3.306(a) (1995) (Aggravation of pre-service disability), a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Under 38 C.F.R. § 3.306(b) (1995), clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  

The Veteran's application for service connection (VA Form 21-526) was received by the RO on June 5, 1995.  The evidence of record at the time of the RO's September 29, 1995 rating decision consisted of the Veteran service treatment records (STRs) as well as June 1995 VA examinations (audiological, general, and joints).  

Review of the Veteran's STRs reflects that, during a May 1979 medical examination at service entrance, there was no finding of tinnitus, a systolic heart murmur, a left ankle disability, a tonsil disorder, seborrheic dermatitis, or evidence of sinus bradycardia/primary AV block.  Audiological testing revealed the following:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15 dB
10 dB
20 dB
15 dB
15 dB
Left Ear
25 dB
15 dB
15 dB
35 dB
40 dB

During the course of his service period, the Veteran was not diagnosed or treated for tinnitus.  Otherwise, the Veteran was treated in October 1989 for a left ankle sprain.  An X-ray at that time revealed no associated fractures or dislocations but there were small bone spurs identified and these were related to a past trauma.  The Veteran was treated for acute tonsillitis in February 1982 and March 1987.  In November 1993 and February 1994 the Veteran was treated for seborrheic dermatitis.  The condition was noted to be improving with medication.  

During a July 1989 medical examination, noted for the purpose of "periodic non-flying", a clinical evaluation of the Veteran did not reveal any abnormality.  An audiological test revealed the following:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15 dB
10 dB
15 dB
5 dB
25 dB
Left Ear
15 dB
10 dB
20 dB
35 dB
45 dB

The July 1989 medical examination report noted "mild upper frequency hearing loss [in the left ear.]"  

With respect to systolic heart murmur, a cardiology note dated in May 1992 noted the following:

Patient had murmur heard in 1986 in Germany.  No [workup] or [followup] since then.  Now going to have dental work done.  [Patient] is asymptomatic.  Runs 3-4 miles a day.  Original note states I/IV diastolic murmur.  No [shortness of breath], excessive [dyspnea on exertion].  Feels fine.  

The cardiologist reported that an EKG had revealed a normal sinus rhythm, primary AV block, and mild IVCD (intraventricular conduction defect).  His assessment noted that he had not heard a murmur and that no prophylaxis for dental treatment was needed, nor was any further cardiac workup required.  Associated with the cardiologist's findings and assessment, an April 1992 EKG revealed sinus bradycardia with first degree AV block.  

During a July 1994 medical examination at service separation, clinical evaluation of the Veteran did not reveal any abnormality.  Audiological testing revealed the following:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15 dB
10 dB
15 dB
15 dB
25 dB
Left Ear
20 dB
15 dB
25 dB
35 dB
50 dB

Post service, in the report of June 1995 VA audiological examination, the audiologist noted the Veteran's history of being uncertain about his hearing difficulties.  The Veteran reported in-service noise exposure related to heavy mail inserter machinery as well as aircraft noises.  He also reported periodic tinnitus occurring since 1991.  Audiological testing revealed the following:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10 dB
5 dB
10 dB
10 dB
15 dB
Left Ear
15 dB
5 dB
15 dB
35 dB
50 dB

Speech discrimination scores per the Maryland CNC were 98 percent in the right ear and 100 percent in the left ear.  The audiologist noted that hearing was within normal limits in the right ear, and there was a mild to moderate sensorineural hearing loss from 3000 Hertz to 4000 Hertz in the Veteran's left ear.  

In the June 1995 VA general medical examination, the Veteran reported having had seborrheic dermatitis since 1988 or 1989, that he was treating the condition with topical medication, and that the medication was controlling the condition quite nicely.  The Veteran denied any other skin problems.  The Veteran also denied any known heart problems although he reported that he had been told that he had a heart murmur but later was told that he did not.  On physical examination, there was no evidence of active seborrheic dermatitis or other skin lesions.  The Veteran's heart had a normal sinus rhythm and a grade I systolic murmur was heard over the left cardiac border.  The examiner's diagnosis included functional systolic murmur.  An associated June 1995 EKG revealed sinus bradycardia without any other noted abnormality.  

In the June 1995 VA joints examination, the Veteran reported have sprained his left ankle 8 years previously and that treatment included an ace bandage, ice, and reduced activity.  He complained of current stiffness in the ankle but did not have repeated sprains or any easy roll-over.  He did not feel that it was weak but he noted that it took a while to warm up.  The examiner's diagnosis include left ankle sprain with mild to minimal symptomatology.  An X-ray of the left ankle revealed no significant abnormality.  

Here, in light of the above evidence and pertinent regulations, the Board finds that the RO committed CUE in the September 29, 1995 rating decision when it failed to consider 38 C.F.R. § 3.306 in adjudicating the Veteran's claim for service connection for left ear hearing loss.  In its decision, the RO noted,

There is no evidence that the condition permanently worsened as a result of service; rather, the present degree of hearing loss is considered the natural progression of a disability that existed prior to service.  

As noted above, under 38 C.F.R. § 3.306 (in effect at the time of the RO's rating decision), the presumption of aggravation attaches to a pre-existing disability unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  However, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  With regard to an "increase in severity", the evidence documents that the Veteran had a 40 dB puretone threshold at 4000 Hertz at the time of service entrance.  During service audiology testing in July 1989, the Veteran's puretone threshold for 4000 Hertz was 45 db and he was noted to suffer from "mild" upper frequency hearing loss in the left ear.  At the time of separation from service, the puretone threshold had increased to 50 db at 4000 Hertz.  Thereafter, during the post-service June 1995 VA audiological test, the examiner commented that the Veteran suffered from "mild to moderate" sensorineural hearing loss from 3000 Hertz to 4000 Hertz.  

Here, the Board finds that the evidence supports that the Veteran's left ear hearing loss did undergo an increase in severity during service.  The Board finds the 10 dB threshold difference between service entrance (40 dB) and service separation (50 dB), along with the June 1995 VA examiner's comment that the Veteran suffered from mild to moderate sensorineural hearing loss (as compared to "mild upper frequency hearing loss" in July 1989) to be persuasive.  Otherwise, the RO failed to rebut the presumption of aggravation with clear and unmistakable evidence that the increase in severity was the result of the natural progress of the disease.  It instead provided only its own unsubstantiated medical conclusion.  See e.g. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions).  

Therefore, the Board finds that the RO failed to apply the provisions of 38 C.F.R. § 3.306(a), (b) (1995) in adjudicating the Veteran's claim for service connection for left ear hearing loss.  As the presumption of aggravation was not rebutted by clear and unmistakable evidence, the prior denial is reversed and service connection will be granted for service connection for left ear hearing loss.  Furthermore, the Board's finding in this regard renders the petition to reopen the claim of service connection for left ear hearing loss as moot and that claim will be dismissed.  

With regard to the remaining CUE claims pertaining to service connection, the Board notes that implicit in determining whether a claimed disability is chronic or whether chronicity is shown requires consideration and weighing of the evidence.  The Board finds that the appellant's contention in this regard amounts to a claim that medical evidence at the time of the RO's decision (i.e. STRs and VA examinations)-evidence that the RO explicitly addressed and weighed in its decision-is no more than an argument that the RO failed to give proper weight to certain evidence, which, if weighed or considered differently, would have resulted in an award of service connection.  As noted above, the Court has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  

Also, as with chronicity under 38 C.F.R. § 3.303(b), implicit in the RO's consideration of the claims for service connection under 38 C.F.R. §§ 3.307 and 3.309(a) is a weighing and evaluation of the evidence.  Thus, the Board finds the appellant's contention that the RO should have granted service connection for the noted disabilities on a presumptive basis to again be no more than an argument that the RO failed to give proper weight to certain evidence, which, if weighed or considered differently, would have resulted in an award of service connection.  

Notwithstanding the Board's conclusion, above, it is also noted that tonsillitis and seborrheic dermatitis are not listed as presumptive conditions under 38 C.F.R. § 3.309(a), nor are a systolic murmur (absent a showing of an underlying valvular heart disease), or sinus bradycardia/primary AV block.  Additionally, while an X-ray of the left ankle in service was read as showing bone spurs, which may occur due to joint damage from osteoarthritis (a presumptive disease under § 3.309(a)), the post-service X-ray of the left ankle in June 1995 was read as showing no significant abnormality.  Thus, assuming any error by the RO in not discussing whether 38 C.F.R. § 3.309(a) was applicable and the possibility of arthritis, it is not clear (undebatable) that but for such error a different decision from the RO would have ensued in light of the post-service June 1995 X-rays findings.  

Otherwise, included in the list of presumptive diseases under 38 C.F.R. § 3.309(a) is "any other organic diseases of the nervous system."  Sensorineural hearing loss has been deemed by VA to be an organic disease of the nervous system.  In the present case, however, the Veteran was not shown to have impaired hearing in the right ear for VA disability purposes at the time of the September 29, 1995 rating decision.  Also, the Board notes that recently the Court has held that tinnitus is a disease rather than merely a symptom and that 38 C.F.R. § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Veteran appeared to report acoustic trauma during his June 1995 VA audiology examination based on noise exposure related to heavy mail inserter machinery as well as military aircraft.  At the same time, the VA examiner did not comment that the Veteran had suffered acoustic trauma during service or imply such.  At the time of the September 29, 1995 rating decision, tinnitus was not listed as presumptive disease under 38 C.F.R. § 3.309(a) nor otherwise considered by VA as being an organic disease of the nervous system.  Furthermore, the RO did not have the Court's guidance per Fountain, supra, available to it in September 1995.  Thus, based on the regulations at the time of the September 29, 1995 rating decision, the RO did not commit any error in not granting service connection for tinnitus on a presumptive basis under 38 C.F.R. § 3.309(a).   

Otherwise, with respect to alleged error by the RO in not considering 38 C.F.R. § 3.317, the Board notes that the regulation addresses undiagnosed illnesses based signs and symptoms that cannot be attributed to a clinical diagnosis.  The disabilities at issue in the September 29, 1995 rating decision are diagnosed disabilities or diagnostic test findings (i.e. hearing loss, tinnitus, left ankle injury/sprain, tonsillitis, seborrheic dermatitis, heart murmur, and sinus bradycardia/primary AV block).  As such, the Board does not find error in the RO's lack of explicit consideration of 38 C.F.R. § 3.317.  

In short, the Board concludes that the September 29, 1995 rating decision constituted a reasonable exercise of rating judgment under the law as it then existed.  That the appellant would have the Board weigh the evidence differently, or even if the Board would have decided differently, does not create a basis for finding CUE.  The September 29, 1995 judgment regarding the claims of service connection for right ear hearing loss, for tinnitus, for left ankle injury, for tonsillitis, for seborrheic dermatitis, for systolic heart murmur, and for sinus bradycardia with primary AV block per EKG will not be disturbed now by finding CUE.  The Board notes that the determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted the Veteran service connection for the above noted disabilities in the September 29, 1995 rating decision.  Rather, the question at this stage is whether, given the law extant at the time and the evidence then of record, it is absolutely clear that a different result should have ensued.  Here, for the reasons stated above, the Board must answer that question in the negative. 


ORDER

As the September 29, 1995 rating decision was clearly and unmistakably erroneous in denying service connection for left ear hearing loss, the decision is reversed and service connection is granted.  

The petition to reopen a claim of service connection for left ear hearing loss, having been rendered moot, is dismissed.  

The September 29, 1995 rating decision that failed to award service connection for right ear hearing loss was not clearly and unmistakably erroneous.  

The September 29, 1995 rating decision that failed to award service connection for tinnitus was not clearly and unmistakably erroneous.  

The September 29, 1995 rating decision that failed to award service connection for left ankle injury was not clearly and unmistakably erroneous.  

The September 29, 1995 rating decision that failed to award service connection for tonsillitis was not clearly and unmistakably erroneous.  

The September 29, 1995 rating decision that failed to award service connection for seborrheic dermatitis was not clearly and unmistakably erroneous.  

The September 29, 1995 rating decision that failed to award service connection for systolic heart murmur was not clearly and unmistakably erroneous.  

The September 29, 1995 rating decision that failed to award service connection for sinus bradycardia with primary AV block per EKG was not clearly and unmistakably erroneous.  


REMAND

As noted above, the Board accepts that the appellant has impliedly requested to be substituted for the Veteran per her timely filing an application for accrued benefits.  See 79 Fed. Reg. 52,978-52983 (September 5, 2014); VA Fast Letter 10-30 (April 3, 2013).  Her substitution in place of the Veteran for the purpose of adjudication of his pending claims allows for additional submission of evidence and limited development.  In this regard, while scheduling a medical examination cannot be accomplished, obtaining a medical opinion is not precluded.  

Associated with the claims folders are medical records from Wilford Hall Medical Center located at Lackland Air Force Base (AFB) in Texas.  These records are dated from November 2005 to March 2008.  No other post-service treatment records are associated with the claims folders.  As noted above, the Veteran was released from active service in May 1995 and he died in July 2011.  Both the Veteran and the appellant have noted in statements submitted to the RO that attempts were being made to obtain Wilford Hall Medical Center records dated from 1995 to 2004.  The RO had requested that the Veteran, and more recently, the appellant, submit relevant records or provide the RO the necessary medical release form to obtain any relevant records.  No additional records have been received from either the Veteran or the appellant related to the Veteran's treatment at Wilford Hall Medical Center.  

The Board also notes that the Veteran's Idaho death certificate lists his place of death as Mountain Home AFB in Idaho.  It is reasonably assumed that medical records would have been generated by the 366th Medical Group treatment facility at Mountain Home AFB related to the Veteran's treatment and death for lung cancer.  

Records from Wilford Hall Medical Center and from the 366th Medical Group treatment facility are considered Federal records.  The Board notes that VA's duty to assist includes obtaining identified federal records that may be relevant to a claim for benefits.  A review of the Wilford Hall Medical Center website notes that the military facility only keeps medical records for five years.  After that, the records are retired to the National Personnel Records Center (NPRC) in St Louis, Missouri.  The NPRC website notes that military medical facilities transfer records to the Center generally after 1-5 years of inactivity.  The website also notes that NPRC stores records of inpatient, outpatient, dental and mental health treatment, and that the medical treatment facility should be contacted to determine if records have been retired to the NPRC or not.  

(Parenthetically, the Board notes that the Veteran's DD Form 214 reflects that he took an "early voluntary retirement" after 15 years of active duty service.  This type of retirement is based on a discretionary authority and is part of a comprehensive force management strategy to shape the armed forces.  Otherwise, at least 20 years of service is the basic retirement entitlement for those who complete a career in the armed forces.)

Therefore, as both the Veteran and the appellant have identified the Veteran's treatment at Wilford Hall Medical Center since 1995, and because the Veteran's Idaho death certificate identifies his death as occurring at Mountain Home AFB (implying medical care at the 366th Medical Group treatment facility on base), it would be helpful to the Board if the RO contacted the NPRC, Wilford Hall Medical Center, and/or the 366th Medical Group treatment facility to obtain any available treatment records.  

The Board also notes that in its April 2013 rating decision, the RO granted service connection and assigned a noncompensable (0 percent) rating for a post-operative scar of the right ankle.  The appellant has appealed the rating assigned.  A review of the RO's April 2013 rating decision and its subsequent September 2013 SOC reflects that the post-operative scar was rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or eczema.  The RO also cited to Diagnostic Code 7806 in its September 2013 SOC.  The Board does not find 38 C.F.R. § 4.118, Diagnostic Code 7806 to be applicable in the present case.  At the time of examination in May 2011, the Veteran was not identified as suffering from dermatitis or eczema.  Otherwise, the RO has not considered the Veteran's right ankle scar under the more applicable 38 C.F.R. § 4.118, Diagnostic Codes 7800-02, 7804, 7805, nor were these diagnostic codes cited by the RO in the September 2013 SOC.  Therefore, on remand, it would be helpful if the RO readjudicate the appellant's claim for an initial compensable rating for post-operative scar of the right ankle, and in doing so consider 38 C.F.R. § 4.118, Diagnostic Codes 7800-02, 7804, 7805.  

Finally, in January 2011 the Veteran filed service connection claims for disabilities he appears to report were due to toxic chemical exposure during service in the Southwest Asia theater of operations.  As noted above, the Veteran is in receipt of the Southwest Asia Service Medal.  The Southwest Asia Service Medal is authorized to be worn by U.S. Air Force personnel who served during any three distinct campaign periods encompassing the period August 2, 1990 to November 30, 1995.  With that said, the Veteran's DD Form 214 reflects service in support of Operation Desert Shield/Desert Storm from September 9, 1992 to November 16, 1992, a period of approximately two months and seven days.  He is noted in his personnel records to have provided administrative support from September 1992 to November 1992 to the Joint Task Force - Southwest Asia Combat Information Team during the initial phase of Operation Southern Watch.  This duty appears to have required his deployment to Saudi Arabia and/or Bahrain.  Otherwise, the evidence does not support that the Veteran was in the Southwest Asian theater of operations prior to September 1992 or otherwise in Kuwait or Iraq; that he was necessarily exposed to toxic chemicals related to chemical weapons or oil well fires; or that his military duties during his active service period involved working with chemicals, paints, or other toxic materials.  In this regard, the Veteran's military occupational specialty (MOS) is identified as "Information Management Craftsman."  In support of Operation Southern Watch, the Veteran's job duties (as noted in a U.S. Air Force award citation) were reported as "story clearance coordination, courier service, file maintenance, and vehicle upkeep."  

Notwithstanding the above, if the RO is able to obtain any medical records associated with the Veteran's treatment at Wilford Hall Medical Center or the 366th Medical Group treatment facility, and such records provide evidence consistent with, or implying, service-related chemical exposure, it would be helpful to the Board if the RO obtain a medical opinion(s) addressing any relationship between such identified chemical exposure and those disabilities, to include lung cancer, claimed as service related due to chemical exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she identify specific dates during which the Veteran was treated at Wilford Hall Medical Center (Lackland AFB, Texas) and the 366th Medical Group treatment facility (Mountain Home AFB, Idaho).  

2.  Whether or not the appellant provides the requested dates of treatment, the RO should contact the National Personnel Records Center (NPRC) and request all medical records associated with the Veteran's treatment at Wilford Hall Medical Center and the 366th Medical Group treatment facility.  If records are unavailable from the NPRC, the RO should also contact Wilford Hall Medical Center and the 366th Medical Group treatment facility.  

If a search by NPRC, Wilford Hall Medical Center, and/or the 366th Medical Group treatment facility does not result in any records being located, this fact must be documented in the claims folders.  The appellant must be notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1) (2014). 

3.  If any medical records are obtained as a result of the above requested searches and information contained in the records warrants obtaining a medical opinion to decide any claim remaining on appeal, then the RO should obtain the necessary medical opinion.  This includes an opinion as a result of any evidence received that shows or implies chemical exposure by the Veteran during his active service period.  Any opinion provided must include a complete rationale for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined. 

4.  After the above has been completed, the AOJ should undertake any additional evidentiary development deemed appropriate.  Thereafter, the remaining claims on appeal should be re-adjudicated.  If a benefit sought is denied, the appellant must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.  (The SSOC should include citation and consideration of 38 C.F.R. § 4.118, Diagnostic Codes 7800-02, 7804, 7805 with regard to the claim for an initial compensable rating for post-operative scar of the right ankle.)  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


